Case: 18-11593     Date Filed: 04/05/2019    Page: 1 of 4


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11593
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:17-cv-22503-MGC


JEFFREY ALAN WEEKLEY,

                                                            Plaintiff-Appellant,

                                        versus

HOWARD A. POHL,
ROBERT D. HERTZBERG, et al.,

                                                            Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (April 5, 2019)

Before BRANCH, GRANT, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Jeffrey Alan Weekley, a Florida prisoner proceeding pro se, filed a § 1983

complaint in federal district court alleging Brady violations in his 1988 trial
               Case: 18-11593    Date Filed: 04/05/2019    Page: 2 of 4


proceedings and collusion between prosecutors and his post-conviction attorney in

his 1993 post-conviction proceedings. The district court dismissed the complaint

as time-barred and denied a motion for reconsideration, and Weekley now appeals.

                                          I.

       Weekley is a Florida prisoner serving a life-plus-135-years sentence for

sexual battery, kidnapping, and aggravated battery. In 2005, we affirmed the

denial of Weekley’s amended § 2254 petition. Weekley v. Sec’y for Dep’t of Corr.,

133 Fed. App’x 738 (11th Cir. 2005) (unpublished table decision). In 2016, we

refused to grant authorization for a second or successive petition. In 2017, a judge

of this Court refused to grant a certificate of appealability for Weekley to appeal

the denial of a Rule 60(b) motion seeking relief from the § 2254 judgment. All of

these filings appear to be variations on Weekley’s recurring theme: that the state

violated Brady in his trial proceedings by withholding information regarding one

of its investigators, and that Weekley’s post-conviction attorney colluded with the

state to cover it up.

       In the summer of 2017, Weekley filed a § 1983 complaint against two

former assistant state’s attorneys and his former post-conviction attorney, again

alleging the Brady violations and coverup scheme. Weekley’s complaint self-

consciously noted that while it was styled as a § 1983 claim, this case was really

one “where Plaintiff’s § 2254 habeas corpus constitutional claims meet at the


                                          2
                  Case: 18-11593   Date Filed: 04/05/2019   Page: 3 of 4


intersection of §§ 1983, 1651, & 2201 litigation.” And, indeed, the complaint

stated that “[w]hether Plaintiff’s claim is framed as a habeas petition or as a § 1983

action, what is sought is an equitable remedy”—specifically, that the court grant

“an unconditional writ of habeas corpus” vacating his conviction and barring his

reprosecution, or at least “remand with directions that the trial court conduct

appropriate proceedings to protect [its] integrity from fraud perpetrated on [the]

circuit court.”

      A magistrate judge recommended that the complaint be dismissed as time-

barred based on Florida’s four-year statute of limitations for personal injury

claims. Weekley objected to the magistrate judge’s report and recommendation—

in part because Weekley believed the magistrate judge erred in treating his

complaint as a § 1983 case instead of a Rule 60(b) or Rule 60(d) motion attacking

the denial of his habeas petition—but the district court issued a brief order

adopting the report and recommendation and dismissing with prejudice.

                                           II.

      When “a claim can be raised in a federal habeas petition,” that claim “cannot

be raised in a separate § 1983 civil rights action.” Hutcherson v. Riley, 468 F.3d
750, 754 (11th Cir. 2006). In deciding whether a claim belongs in the § 1983 or

the habeas camp, the “line of demarcation” is “based on the effect of the claim on

the inmate’s conviction and/or sentence.” Id. “Simply put, if the relief sought by


                                           3
                Case: 18-11593      Date Filed: 04/05/2019      Page: 4 of 4


the inmate would either invalidate his conviction or sentence or change the nature

or duration of his sentence, the inmate’s claim must be raised in a § 2254 habeas

petition, not a § 1983 civil rights action.” Id. And once a court concludes that a

claim is a habeas one, “it must apply the AEDPA’s attendant procedural and

exhaustion requirements to the claim.” Id. 1

       Weekley’s complaint raises the same Brady and Brady coverup claims that

he has been raising for years. In his own telling, “the relief sought” would

“invalidate his conviction.” His complaint is therefore best construed as a second

or successive habeas petition. And—applying “the AEDPA’s attendant procedural

and exhaustion requirements”—Weekley’s complaint must be dismissed for lack

of jurisdiction because he did not receive our authorization to file it. See 28 U.S.C.

§ 2244(b); Burton v. Stewart, 549 U.S. 147, 153 (2007).

       We therefore VACATE the district court’s dismissal with prejudice and

REMAND WITH INSTRUCTIONS to dismiss for lack of jurisdiction.




1
  Although Weekley’s conviction became final before AEDPA’s passage in 1996, we have held
that AEDPA’s rules for second or successive petitions apply even where a prisoner seeks “to
amend a judgment that became final before the effective date of the amendments.” E.g., Felker
v. Turpin, 101 F.3d 657, 661 (11th Cir. 1996).
                                              4